UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-126389 NTK Holdings, Inc. (exact name of registrant as specified in its charter) Delaware 20-1934298 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of May 15, 2009 was 3,000. PART I – FINANCIAL INFORMATION Item 1.Financial Statements NTK HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) April 4, December 2009 2008 Assets Current Assets: Unrestricted cash and cash equivalents $ 128.4 $ 182.2 Restricted cash 0.9 0.7 Accounts receivable, less allowances of $15.7 and $14.5 257.4 260.3 Inventories: Raw materials 85.9 86.0 Work in process 26.4 26.9 Finished goods 184.7 183.4 297.0 296.3 Prepaid expenses 13.4 12.8 Other current assets 9.4 9.5 Prepaid income taxes 10.0 11.0 Total current assets 716.5 772.8 Property and Equipment, at Cost: Land 11.8 12.1 Buildings and improvements 101.8 103.6 Machinery and equipment 223.1 222.6 336.7 338.3 Less accumulated depreciation 139.2 130.6 Total property and equipment, net 197.5 207.7 Other Assets: Goodwill 810.8 810.8 Intangible assets, less accumulated amortization of $113.1 and $107.4 128.5 135.4 Deferred debt expense 44.7 47.1 Restricted investments and marketable securities 2.4 2.4 Other assets 7.5 7.4 993.9 1,003.1 Total Assets $ 1,907.9 $ 1,983.6 Liabilities and Stockholder’s Deficit Current Liabilities: Notes payable and other short-term obligations $ 24.3 $ 32.7 Current maturities of long-term debt 135.5 13.1 Long-term debt (see Note B) 6.6 8.1 Accounts payable 139.8 152.3 Accrued expenses and taxes, net 198.5 218.3 Total current liabilities 504.7 424.5 Other Liabilities: Deferred income taxes 34.3 31.8 Other 161.8 160.7 196.1 192.5 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 2,070.3 2,179.9 Commitments and Contingencies (see Note F) Stockholder’s Deficit: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at April 4, 2009 and December 31, 2008 Additional paid-in capital 25.9 25.9 Accumulated deficit (863.1 ) (814.8 ) Accumulated other comprehensive loss (26.0 ) (24.4 ) Total stockholder's deficit (863.2 ) (813.3 ) Total Liabilities and Stockholder's Deficit $ 1,907.9 $ 1,983.6 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NTK HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first quarter ended April 4, 2009 March 29, 2008 (Dollar amounts in millions) Net Sales $ 439.0 $ 540.2 Costs and Expenses: Cost of products sold 317.5 391.6 Selling, general and administrative expense, net (see Note C) 101.0 118.5 Amortization of intangible assets 5.9 6.7 424.4 516.8 Operating earnings 14.6 23.4 Interest expense (55.0 ) (43.0 ) Investment income 0.1 0.2 Loss before provision (benefit) for income taxes (40.3 ) (19.4 ) Provision (benefit) for income taxes 8.0 (5.4 ) Net loss $ (48.3 ) $ (14.0 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NTK HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first quarter ended April 4, 2009 March 29, 2008 (Dollar amounts in millions) Cash Flows from operating activities: Net loss $ (48.3 ) $ (14.0 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization expense 15.5 17.4 Non-cash interest expense, net 19.2 17.0 Gain on sale of property and equipment (0.1 ) Deferred federal income tax provision (benefit) 3.5 (8.9 ) Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net 3.0 (4.6 ) Inventories (1.3 ) (28.8 ) Prepaids and other current assets (0.3 ) (3.2 ) Accounts payable (11.6 ) 43.4 Accrued expenses and taxes (6.3 ) (19.7 ) Long-term assets, liabilities and other, net 1.8 1.9 Total adjustments to net loss 23.4 14.5 Net cash (used in) provided by operating activities (24.9 ) 0.5 Cash Flows from investing activities: Capital expenditures (2.5 ) (7.3 ) Net cash paid for businesses acquired (14.1 ) Proceeds from the sale of property and equipment 0.1 0.1 Change in restricted cash and marketable securities (0.2 ) Other, net (1.2 ) Net cash used in investing activities (16.7 ) (8.4 ) Cash Flows from financing activities: Increase in borrowings 33.2 Payment of borrowings (12.3 ) (25.8 ) Other, net 0.1 0.1 Net cash (used in) provided by financing activities (12.2 ) 7.5 Net change in unrestricted cash and cash equivalents (53.8 ) (0.4 ) Unrestricted cash and cash equivalents at the beginning of the period 182.2 53.4 Unrestricted cash and cash equivalents at the end of the period $ 128.4 $ 53.0 Supplemental disclosure of cash flow information: Interest paid $ 32.0 $ 35.7 Income taxes paid, net $ 5.7 $ 3.5 The impact of changes in foreign currency exchange rates on cash was not material and has been included in Other, net. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NTK HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST QUARTER ENDED MARCH 29, 2008 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income Balance, December 31, 2007 $ 21.6 $ 29.7 $ 37.7 $ Net loss (14.0 ) (14.0 ) Other comprehensive income: Currency translation adjustment 0.4 0.4 Comprehensive loss $ (13.6 ) Balance, March 29, 2008 $ 21.6 $ 15.7 $ 38.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NTK HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S DEFICIT FOR THE FIRST QUARTER ENDED APRIL 4, 2009 (Dollar amounts in millions) Accumulated Additional Other Paid-in Accumulated Comprehensive Comprehensive Capital Deficit (Loss) Income (Loss) Income Balance, December 31, 2008 $ 25.9 $ (814.8 ) $ (24.4 ) $ Net loss (48.3 ) (48.3 ) Other comprehensive (loss) income: Currency translation adjustment (1.7 ) (1.7 ) Pension liability adjustment 0.1 0.1 Comprehensive loss $ (49.9 ) Balance, April 4, 2009 $ 25.9 $ (863.1 ) $ (26.0 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NTK HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS APRIL 4, 2, 2008 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of NTK Holdings, Inc. (“NTK Holdings”) and all of its wholly-owned subsidiaries, including Nortek, Inc. (“Nortek”), collectively the “Company”, and have been prepared on the basis of a going concern.However, the conditions noted below create uncertainty about the Company’s ability to meet its debt obligations as they come due on March 1, 2010 and beyond.The Unaudited Financial Statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of this uncertainty. The Unaudited Financial Statements include the accounts of NTK Holdings and all of its wholly-owned subsidiaries after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.As used in this report, the term “Company” refers to NTK Holdings, Inc., together with its subsidiaries, unless the context indicates otherwise.The term “Company” is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs. Although certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Operating results for the first quarter ended April 4, 2009 are not necessarily indicative of the results that may be expected for other interim periods or for the year ending December 31, 2009.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current period presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). NTK Holdings conducts no separate operations and acts only as a holding company.NTK Holdings’ primary liquidity needs are to service its outstanding indebtedness.No cash payments are due under NTK Holdings’ indebtedness during 2009; however, NTK Holdings has substantial debt service obligations beginning in the fiscal year ending December 31, 2010.During 2010, the total of principal and interest payments on indebtedness owed by the Company, including payments owed by NTK Holdings is approximately $308.9 million.In 2010, NTK Holdings alone has cash debt service obligations of approximately $162.3 million, including a payment of approximately $147.4 million due on March 1, 2010 under its 10 3/4% Senior Discount Notes.Nortek has significant cash payments due on its indebtedness and certain other specified obligations in 2009 and thereafter.For the year ending December 31, 2009, Nortek owes principal and interest payments on its indebtedness in the total amount of approximately $164.5 million.In the fiscal year ending December 31, 2010, the total of principal and interest payments on Nortek’s indebtedness is approximately $146.6 million.Nortek’s principal sources of liquidity include approximately $88.4 million of unrestricted cash and cash equivalents at April 4, 2009, cash flow from Nortek’s subsidiaries in 2009, Nortek’s ability to borrow under the terms of its ABL Facility and Nortek’s subsidiaries’ unrestricted cash and cash equivalent balances of approximately $40.0 million at April 4, 2009. The ability of NTK Holdings to service its outstanding indebtedness depends on the likelihood of obtaining additional capital, restructuring the terms of such indebtedness or obtaining dividends or other payments from Nortek.The ability of NTK Holdings to obtain additional capital is adversely affected by the substantial amount of the Company’s outstanding indebtedness, including indebtedness of Nortek, which is structurally senior in right of payment to any new debt or equity financing for NTK Holdings.The ability of NTK Holdings to obtain dividends or other payments from Nortek is constrained by the financial condition and operating performance of Nortek and its subsidiaries and by the limitations on making such distributions and other payments contained in the terms of Nortek’s outstanding indebtedness. Nortek is under no obligation to make any distribution or other payment to NTK Holdings even if Nortek has available cash and the making of such a payment is permitted by the terms of Nortek’s existing indebtedness.In light of Nortek’s own substantial indebtedness and liquidity needs, NTK Holdings believes there is a substantial likelihood that Nortek will choose not to make a distribution or other payment to NTK Holdings sufficient to enable NTK Holdings to make the payments due in 2010 on its outstanding indebtedness, including the payment due on March 1, 2010 under its 10 3/4% Senior Discount Notes.The failure by NTK Holdings to make such payments will constitute events of default under the documentation governing such indebtedness and will permit the holders of such indebtedness to accelerate the payment of such indebtedness in full.Such defaults, including cross defaults under NTK Holdings’ senior unsecured loan facility, and any related acceleration will likely require additional equity or a restructuring of the indebtedness, whether pursuant to privately negotiated transactions or under supervision of an appropriate court proceeding. A restructuring of the indebtedness of NTK Holdings could result in a change of control of Nortek.A change of control may constitute an event of default under Nortek’s ABL Facility and would also require Nortek to offer to purchase its 10% Senior Secured Notes due 2013 and 8 1/2% Senior Subordinated Notes due 2014 at 101% of the principal amount thereof, together with accrued and unpaid interest.The failure of Nortek to complete the purchase of any notes tendered pursuant to such offer, whether due to lack of funds or otherwise, would constitute an event of default under the indentures governing such notes.Such defaults, including cross defaults under substantially all of Nortek’s outstanding indebtedness, and any related acceleration will likely require additional equity or a restructuring of the indebtedness, whether pursuant to privately negotiated transactions or under supervision of an appropriate court proceeding. The Company is a diversified manufacturer of innovative, branded residential and commercial building products, operating within four reporting segments: · the Residential Ventilation Products (“RVP”) segment, · the Home Technology Products (“HTP”) segment, · the Residential Air Conditioning and Heating Products (“R-HVAC“) segment and · the Commercial Air Conditioning and Heating Products (“C-HVAC“) segment. Through these segments, the Company manufactures and sells, primarily in the United States, Canada and Europe, a wide variety of products for the professional remodeling and replacement markets, the residential and commercial construction markets, the manufactured housing market and the do-it-yourself (“DIY”) market. During the fourth quarter of 2008, the Company changed the composition of its reporting segments to report the R-HVAC segment separately.In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 131, “Disclosures about Segments of an Enterprise and Related Information”, the Company has restated prior period segment disclosures to reflect the new composition. Goodwill and Other Long-Lived Assets The Company has classified as goodwill the cost in excess of fair value of the net assets (including tax attributes) of companies acquired in purchase transactions, net of any subsequent impairment losses.At April 4, 2009 and December 31, 2008, the Company had approximately $810.8 million of goodwill recorded on its unaudited condensed consolidated balance sheet.Goodwill, by reporting segment, at April 4, 2009 and December 31, 2008 was as follows: RVP segment $ 341.0 HTP segment 351.4 R-HVAC segment 43.0 C-HVAC segment 75.4 Consolidated $ 810.8 The Company accounts for acquired goodwill and intangible assets in accordance with SFAS No. 141, “Business Combinations” (“SFAS No. 141”), SFAS No. 141(R), “Business Combinations” (“SFAS No. 141(R)”), SFAS No. 142, “Goodwill and Other Intangible Assets” (“SFAS No. 142”) and
